         Case 1:20-cv-00231-JCH-LF Document 9 Filed 04/21/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

PAUL MUELLER,

Plaintiff,

vs.                                                   Case No. 1 20-cv-00231-JCH-LF

CITY OF RIO RANCHO,

Defendant.

                                STIPULATION OF DISMISSAL

        In accordance with Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff hereby dismisses the claims

asserted herein with prejudice, the parties to bear their own attorney’s fees and costs.



                                                      /s/Paul Mueller_________________
                                                      Paul Mueller, pro se
                                                      1752 Lee Loop
                                                      Rio Rancho, New Mexico 87144
                                                      (505) 730-0447
                                                      undocumentedgringo@hotmail.com

Approved:

Montgomery & Andrews, P.A.

By: /s/Randy S. Bartell
        Randy S. Bartell
Attorneys for Defendant
P.O. Box 2307
Santa Fe, New Mexico 87504
(505) 986-2504
rbartell@montand.com
